El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Gregorio Osorió Alvarez fué acusado de un delito de asesinato en la siguiente forma:
“El Fiscal- formula acusación contra Gregorio Osorio Alvarez y Daniel Sánchez y Sánchez, por un delito de asesinato, felony, come-tido de la manera siguiente: los referidos Gregorio Osorio Alvarez y Daniel Sánchez y Sánchez, allá por uno de los días del mes de noviembre de 1928, y en la municipalidad de Guaynabo, Puerto Rico, que forma parte del distrito judicial de San Juan, ilegal, voluntaria *418y maliciosamente, con malicia premeditada y deliberación y propó-sito decidido y firme de dar muerte, demostrando tener un corazón pervertido y maligno, acometieron y agredieron con revólver, arma mortífera, al sér Rumano Enrique García Ubarri, disparándole e in-firiéndole una Rerida de carácter grave, a consecuencia de la cual falleció instantáneamente allí y entonces, o sea, el día 18 de no-viembre de 1928.
“Este RecRo es contrario a la ley para tal caso prevista y a la paz y dignidad de El Pueblo de Puerto Rico.”
También se le hizo otra acusación igual por la muerte de Manuel Rivera Colón.
El 23 de mayo de 1929 se constituyó un jurado para cada uno de esos casos pero antes de comenzar los. juicios el acu-sado se declaró culpable en cada uno de ellos del delito de asesinato en segundo' grado y conforme el fiscal la corte instruyó al jurado sobre ese particular, rindiendo el jurado veredicto de culpabilidad de asesinato en segundo grado en cada uno de esos casos, y la corte lo condenó a sufrir treinta años de presidio por la muerte de Enrique García Ubarri y veinte años por la de Manuel Rivera Colón, con trabajos for-zados.
 De ambas sentencias apeló el acusado para ante nosotros por el único motivo de que la pena es excesiva.
El apelante personalmente en sus escritos en esta apela-ción y en sus manifestaciones verbales ante esta Corte el día de la vista dice como fundamento para qué rebajemos las penas que le han sido impuestas que si se confesó culpable en ambos casos de delito de asesinato en segundo grado fuá porque su abogado le comunicó que había llegado a un arreglo con los que habían de condenarlo, en el que acordaron impo-nerle la pena de veinte años de presidio por los dos delitos si se declaraba culpable de ellos.
Nada de lo expuesto por el apelante aparece de las trans-cripciones que tenemos ante nosotros por lo que podríamos prescindir de tener en cuenta dichas manifestaciones, pero, sin embargo, queremos decir que aunque haya ocurrido lo que *419dice el apelante eso no sería motivo suficiente para declarar nosotros que las penas impuestas son excesivas y modificar las sentencias apeladas.
Si los juicios se hubieran celebrado y el fiscal hubiera probado en ellos que el apelante dió muerte a Ubarri y a Eivera en la manera que dicen las acusaciones podía, ser con-denado en cada una de esas causas por delito de asesinato en primer grado y condenado a reclusión perpetua en el pre-sidio de acuerdo con la Ley No. 42 de 1929, y habiendo evitado con sus confesiones de culpabilidad que se le impu-sieran esas penas no encontramos justificada su alegación de que en tales circunstancias sean excesivas las penas que le fueron impuestas. Su desgracia ha estado en haber come-tido no uno sino dos delitos de asesinato y en que por esto las penas impuestas en ambos casos sumen una gran cantidad de años de presidio.

Las sentencias apeladas deben ser confirmadas.